    19-01296-jlg          Doc 15    Filed 12/20/19        Entered 12/20/19 21:35:17               Pg 1 of 3



WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh
Richard W. Slack

Attorneys for Plan Administrator

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
In re                                                           :   Chapter 11
                                                                :
DITECH HOLDING CORPORATION, et al.,                             :   Case No. 19-10412 (JLG)
                                                                :
                           Debtors.   1                         :   (Jointly Administered)
                                                                :
--------------------------------------------------------------- X
                                                                :
ANGELA and KENNETH ELLISON                                      :
                           Plaintiffs,                          :
                                                                :   Adversary Proceeding No.
v.                                                              :
                                                                :   19-01296 (JLG)
DITECH FINANCIAL, LLC;                                          :
                           Defendant.                           :
                                                                :
--------------------------------------------------------------- X

                              STIPULATION AND PROPOSED ORDER




1
      The Debtors confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its
      Affiliated Debtors (ECF No. 1404), which created the Wind Down Estates. The Wind Down Estates, along with
      the last four digits of each of their federal tax identification numbers, as applicable, are Ditech Holding
      Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree Credit LLC
      (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green
      Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101);
      Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Wind
      Down Estates’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania
      19034.




WEIL:\97323104\1\41703.0010
    19-01296-jlg          Doc 15   Filed 12/20/19   Entered 12/20/19 21:35:17         Pg 2 of 3



                    WHEREAS, on June 11, 2019, Plaintiffs Angela and Kenneth Ellison (“Plaintiffs”)

filed an adversary proceeding complaint against Ditech Financial LLC (“Defendant” and together

with the Plaintiffs, the “Parties”), captioned Angela and Kenneth Ellison v. Ditech Financial LLC

(Case No. 19-01296) (the “Action”).

                    WHEREAS, on October 3, 2019, the Plaintiffs filed the Request for Entry of

Default by Clerk (ECF No. 7) (the “Request”).

                    WHEREAS, on November 4, 2019, the Defendant filed the Defendant’s Opposition

to Plaintiffs’ Request for Entry of Default by the Clerk of the Court (ECF No. 10).

                    WHEREAS, the Parties appeared before the Bankruptcy Court on November 14,

2019 (the “Hearing”) and agreed that the Plaintiffs would withdraw their Request and extend the

Defendant’s time to submit an answer to the Action.

                    WHEREAS, the Plaintiffs withdrew their Request following the Hearing.

                    THE PARTIES HEREBY STIPULATE AND AGREE, the Defendant’s deadline

to move, answer, or otherwise respond to the complaint in the Action is stayed until further order

of the Court.




                                                    2
WEIL:\97323104\1\41703.0010
    19-01296-jlg          Doc 15   Filed 12/20/19   Entered 12/20/19 21:35:17   Pg 3 of 3




 Dated: December 20, 2019
        New York, New York

 PLAINTIFFS                                         WEIL, GOTSHAL & MANGES LLP

 /s/ Angela Ellison                                 /s/ Sunny Singh
 Angela and Kenneth Ellison, pro se                 WEIL, GOTSHAL & MANGES LLP
 4800 Hideout Trail                                 767 Fifth Avenue
 Arlington, Texas 76016                             New York, New York 10153
 Telephone: (817) 516-0102                          Telephone: (212) 310-8000
                                                    Facsimile: (212) 310-8007
                                                    Ray C. Schrock, P.C.
                                                    Sunny Singh
                                                    Richard W. Slack

                                                    Attorneys for Defendant




 Dated: __________________, 2019

           New York, New York                       THE HONORABLE JAMES L. GARRITY, JR.
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                    3
WEIL:\97323104\1\41703.0010
